DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MATTHEW JON BOBOT,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D18-1957

                              [October 4, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence M. Mirman,
Judge; L.T. Case No. 43-2012-CF001426A.

  Matthew Jon Bobot, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and MAY, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.